Title: From Benjamin Franklin to Charles Thomson, 13 May 1784
From: Franklin, Benjamin
To: Thomson, Charles



Dear Sir,
Passy, May 13th. 1784.

Yesterday Evening Mr. Hartley met with Mr. Jay and myself, when the Ratifications of the Definitive Treaty were exchanged. I send a Copy of the English Ratification to the President.

Thus the great and hazardous Enterprize we have been engaged in, is, God be praised, happily compleated: An Event I hardly expected I should live to see. A few Years of Peace, well improved, will restore and encrease our Strength: But our future Safety will depend on our Union and our Virtue. Britain will be long watching for Advantages, to recover what she has lost. If we do not convince the World that we are a Nation to be depended on for Fidelity in Treaties; if we appear negligent in paying our Debts, and ungrateful to those who have served and befriended us; our Reputation, and all the Strength it is capable of procuring, will be lost, and fresh Attacks upon us will be encouraged and promoted by better Prospects of Success. Let us therefore beware of being lulled into a dangerous Security; and of being both enervated and impoverish’d by Luxury; of being weakened by internal Contentions and Divisions; of being shamefully extravagant in contracting private Debts, while we are backward in discharging honourably those of the Publick; of Neglect in militia Exercises and Discipline, and in providing Stores of Arms and Munition of War, to be ready on Occasion: For all these are Circumstances that give Confidence to Enemies and Diffidence to Friends; and the Expences required to prevent a War, are much lighter than those that will, if not prevented, be absolutely necessary to maintain it.
I am long kept in Suspense without being able to learn the Purpose of Congress respecting my request of Recall, and that of some Employment for my Secretary W. Temple Franklin. If I am kept here another Winter and as much weakened by it as by the last I may as well resolve to spend the remainder of my Days here; for I shall hardly be able to bear the Fatigues of the Voyage in returning. During my long Absence from America my Friends are continually diminishing by Death, and my Inducements to return in Proportion. But I can make no Preparations either for going conveniently, or staying comfortably here, nor take any Steps towards making some other Provision for my Grandson, till I know what I am to expect. Be so good my dear Friend, to send me a little private Information. With great Esteem, I am ever, Yours most affectionately

B. Franklin

Charles Thomson Esqr. secy. of Congress.

 
Endorsed: Letter May 13. 1784 Doctr B. Franklin Recd. July 26. 1784
